NO. 07-06-0176-CR

       07-06-0177-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 11, 2006

______________________________



ALEISTER CARLTON BULL, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 181
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 36932-B, 36933-B; HONORABLE JOHN B. BOARD, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

ORDER ON ABATEMENT AND REMAND

Appellant Aleister Carlton Bull, acting pro se, has appealed his conviction and sentence.  A copy of a notice of appeal was filed with this Court on May 1, 2006. The clerk’s record and reporter’s record have not been filed.  Pending before this Court is a request from the appellant requesting the Court to appoint an attorney to represent him.  In the interest of judicial efficiency we abate this appeal and remand the cause to the trial court to conduct a hearing and determine whether appellant is indigent and entitled to appointment of counsel.  

Should the trial court determine that appellant is indigent, then the trial court shall take such measures as may be necessary to assure appellant effective assistance of counsel, including the appointment of counsel.  If counsel is appointed, the name, address, telephone number, and state bar number of said counsel shall be included in the order appointing counsel.  Finally, the trial court shall execute findings of fact, conclusions of law, and such orders as the court may enter regarding the aforementioned issues and cause its findings and conclusions to be included in a supplemental clerk's record to be filed in this court no later than Monday, June 12, 2006. 



Per Curiam

Do not publish.